1. Circuit Judge CLARK with Circuit Judge KRAVITCH,
concurring.
Louis Pinkard was hired by Pullman-Standard in July 1962. He was assigned initially to the steel erection department as a freight assembler, a department which was 98% black with the sole exception of the riveter and foreman, who were white. For eight years, from 1962 until 1970, when Pinkard became a shop steward, Pinkard was a responsible and competent employee. Pinkard’s disciplinary record during that time was exemplary. For over eight years he was never reprimanded, warned, or disciplined for any of his work-related or union activities. Neither did he initiate, nor participate in, the filing of any grievances.
The appellant began to rise through the ranks of union leadership in 1970. He first became a union shop steward, and then in August 1971, Pinkard was elevated to the position of foreman over the company’s newly created night shift. The appellant held that position from August until November, and it was about this time that the relationship between Pinkard and the company began to change.
The first sign of conflict between the parties occurred in June 1971 and involved the circulation of a petition to change the number of cars which were produced on the production lineup within a given day. The union had authority, under the contract, to permit grievance committeemen to file such grievances, although Pinkard was at that time only a shop steward. The incident is significant because it demonstrated the nature of Pinkard’s shifting relationship with the company.
The petition was initiated at a union meeting at the local union hall. That after*1225noon Pinkard and several other employees took the petition over to the home of Perry Thompson, President of the Local, who was ill at the time. As Pinkard testified:
He [Thompson] was ill at the time and he advised me that I should take this list and go in the plant the next morning at work and seek as many signatures as I could to present to the other grievance committeemen ....
Record, vol. 3, at 390.
After successfully gathering an impressive list of signatures the next day, Pinkard was called to James Hudson’s office, Director of Industrial Relations for the company, and told that he was in violation of the contract prohibiting solicitation of signatures during company time. While the evidence regarding whether Pinkard actually solicited signatures during work time was conflicting, Pinkard was nonetheless informed “that this would be placed on his record.” Id. at 391.
In June 1973, Pinkard was elevated to the position of grievance committeeman. Pin-kard was the sole black committeeman among six. From this time forward the relationship between the appellant and the company became increasingly strained. During the three years between 1973 and 1976, Pinkard championed minority and union rights and filed numerous grievances alleging racial discrimination in various aspects of the company’s operations. Although the court below found that some of these grievances “were frivolous,” the court also found that “many were not.”
In 1974, one year after becoming a grievance committeeman, Pinkard became involved in a major employment discrimination lawsuit against Pullman-Standard alleging that the company’s departmental seniority system perpetuated the effects of past discrimination. That lawsuit culminated in Swint v. Pullman-Standard, 539 F.2d 77 (5th Cir. 1976), after remand, 624 F.2d 525 (5th Cir. 1980), rev’d. and remanded, -U.S.-, 102 S.Ct. 1781, 72 L.Ed.2d 66 (1982).
Throughout the Swint litigation, Pinkard assumed a major role. He attended each of the sixteen days of trial, sat at counsel table, and assisted counsel in preparing for trial. He served a subpoena on at least one company official and was in every respect a highly visible and vocal participant throughout the proceedings. Everything in the record suggests that Pinkard was a major, if not the primary, force behind the litigation. The Swint case proceeded to trial, and the trial court ruled in favor of the company. Although Swint was reversed on appeal in this court, between the issuance of the district court opinion and the appellate court’s reversal, Pinkard was fired.
It cannot be doubted that Pinkard’s participation in the Swint trial further exacerbated the relationship between Pinkard and the company. The increased strain can readily be evidenced by a November 8,1974 grievance which Pinkard filed against the company. In that grievance, Pinkard alleged that:
For some time now I have had the feeling that there is a conspiracy at the company to fire me. Is it because I filed charges at EEOC against the company? Is it because I testified in Federal Court against the company?
Two of the company representatives have made statements to Larry McCullough that they were going to fire me.
Record, vol. 3, at 573.
The grievance was investigated by the company, resulting in the release to Pin-kard of his complete employment and disciplinary records. The company, however, concluded that “[t]here is no conspiracy on the part of the company to discharge Louis Pinkard.” Id. Although this court draws no conclusions regarding the existence or nonexistence of the alleged conspiracy, we do consider this grievance, following immediately on the heels of the Swint trial, to be a significant indicator of the charged atmosphere that existed on February 4,1976, the day Pinkard’s alleged “insubordination” prompted the company to discharge appellant.
*1226The incidents for which Pinkard was discharged occurred on February 4, 1976. We focus primarily on the events which occurred that day despite management’s contention that prior incidents, including the petition circulation incident described above, contributed to their decision to discharge appellant. We do not consider the 1971 petition circulation or the alleged 1974 work stoppage to have been major contributing factors to Pinkard’s discharge, and accordingly we focus our attentions on the events of February 4.
The incident which precipitated Pinkard’s discharge involved insubordination toward a black foreman, Dave Mason. On February 4, shortly after arriving for work, Pin-kard was approached by Neal Bell, a shop steward, and was asked to handle a written warning directed at an employee. On a previous occasion, Pinkard had orally reprimanded this employee for tardiness, and the written warning which Pinkard had been requested to give him concerned the identical incidents for which the employee had been orally reprimanded.
Based on this request, it was Pinkard’s opinion that the employee was being subjected to disciplinary “double jeopardy,” prompting Pinkard to ask the foreman, “Mr. Mason, how about you, Mr. Moss [Plant Manager] and myself and [the employee] having a little meeting to discuss this, because, we are supposed to have already settled it.” Record, vol. 3, at 410. Although Mason stated that he believed such a meeting would serve no purpose, Pinkard requested that Mason find a relief man so that Pinkard could leave his assigned work area in order to resolve the matter, and Mason granted the request.
Pinkard and Mason then went to James Moss’ office (the plant manager) to discuss the matter. Conflicting testimony was given as to what next transpired. According to both Pinkard and Mason, when the two men entered the room, Moss and another foreman were present, and Moss was in the process of writing the company’s daily work reports at his desk. Pinkard said “good morning,” but Moss and the other foreman continued with their paperwork. Although Mason’s testimony corroborated Pinkard’s testimony, the two men differed slightly as to the amount of time Pinkard was left standing in the office. As Pinkard testified:
Neither man spoke. A few minutes later Dave said, “Okay, Mr. Pinkard, go ahead with your complaint.” I said “Well, they won’t talk. They won’t speak. They might not talk,” just like that. Well, Moss whirled around in his chair and said, “Do you want to make something out of it?”
Record, vol. 3, at 410.
Mason’s description of the incident correlates substantially with Pinkard’s, except that Mason did not mention Moss’ alleged retort to Pinkard. As Mason testified:
I don’t know whether it was several minutes or not, but they kept working on their paper.
Q. [by counsel] Nobody was saying anything during that time?
A. Mr. Pinkard was talking to me. He said, “These people don’t seem like they want to speak. I just as soon go to the front office.”
Record, vol. 4, at 901.
Moss’ testimony is only slightly different from Mason’s and Pinkard’s, although it permits inferences somewhat more favorable to the company. As Moss testified:
So, I looked up and spoke to Mr. Pinkard when he came in the door. I just went on filling my report out. I didn’t like much having it filled out — I don’t know, a matter of two or three minutes. Mr. Pinkard said, “These people don’t even want to talk to me. I just as well to go on down to the main office.”
By Pinkard’s reference to the “front office,” Pinkard had expressed his desire to go to the company’s central office in order to press further his claim for a meeting at which the disciplined employee could be personally present to discuss the written warning. When Moss refused both of Pin-kard’s requests, Pinkard asked if he could obtain a witness who could testify that *1227management had refused to allow Pinkard to seek out the plant manager.
At this point the testimony becomes even more conflicting. Mason and Moss both testified that Mason ordered Pinkard to return to work. Pinkard denied this. The district court found that the evidence as to whether Mason had so directed was conflicting, and therefore refused to base its decision upon Pinkard’s alleged refusal to obey an order to return to work.
Pinkard then left Moss’ office and tried to locate Neal Bell, a shop steward. Upon discovering that Bell had left his regular work station, Pinkard returned to his job and found Mason and Bell waiting for him. Approximately fifteen minutes had elapsed. Mason then stated to Pinkard that he had told Pinkard to report back to his job. Pin-kard replied that Mason had not told him to return to the job, and when Mason insisted that he had so directed Pinkard, Pinkard stated, “Dave, you are lying. You didn’t tell me that.” Mason replied, “I have got two witnesses that heard me tell you that.” Pinkard responded, “Dave, your two witnesses would be lying.” Record, vol. 3, at 411. Mason then informed Pinkard that he should accompany Mason to the industrial relations assistant’s office. Pinkard refused to come to the meeting. Mason then told him, “well, you go back and go on your job,” which Pinkard did. Mason then reported back to plant management, telling them that Pinkard had refused to attend the meeting. At that point the industrial relations management decided to conduct a full investigation in order to determine whether Pinkard should be disciplined for insubordination.
During the next eight days, Pullman conducted its investigation, talked with each witness and employee involved, and worked in full cooperation with its highest level of industrial relations management in Chicago. The result was a letter issued on February 12, 1976, which had been prepared by the industrial relations department and signed by Moss. The letter stated:
After careful consideration of your conduct of last week, the Company has concluded that you have been guilty of serious misconduct, including acts of insubordination to Track Foreman Dave Mason. You have been repeatedly warned and continued in the past to follow the contractual grievance procedure in the handling of your own complaints or those of other employees .... Based on these matters and a careful review of your entire disciplinary and work record, we have decided to discharge you effective immediately upon your receipt of this notice.14
As soon as Pinkard was discharged, the company and management experienced an immediate lessening in tension. There can be no question that all the parties involved, with the possible exception of Pinkard, were relieved. A few excerpts from the testimony will convey this. James Moss testified, for example, that prior to Pin-kard’s discharge he had received approximately thirty-one grievances during the past year, but that “[ajfter he [Pinkard] left it was just like a different place to work. There wasn’t no grievances.” Record, vol. 4, at 848. Similarly, Dave Mason testified that, “after Mr. Pinkard got fired, everything went nice out there. You didn’t have that kind of trouble. It was a whole lot better place to work.” Id. at 898.
The trial court held that the plaintiff “gave the defendant ample justification for his discharge ... and the court nothing to substantiate his charge of racial discrimination.” The court relied upon two grounds in so holding, appellant’s abuse of the contractual grievance procedures and his insubordination.
*1228Turning first to appellant’s alleged abuse of the contractual grievance procedures, our own consideration of the transcript leads this court to find that the trial court’s conclusion was clearly erroneous. It is true that the record demonstrates that Pinkard frequently engaged in methods of grievance resolution not specifically set forth in the collective bargaining agreement. The company contends, therefore, that Pinkard abused the contractual procedures, pointing specifically to Pinkard’s efforts to secure an “extra-contractual” meeting on February 4. But the testimony of Pullman’s own witness and the Director of Industrial Relations, James R. Hudson, reveals that informal resolution of grievances was frequently a preferred method of handling grievances, to the extent that informal meetings such as that requested by Pinkard were not without precedent at the Bessemer plant. When questioned by counsel, Hudson testified:
Q: Is there a precedent for such a meeting?
A: There have been times when the grievance committeeman would discuss matters with the department heads or people above the A level foreman at the plant, depending upon the circumstances.
Q: And there have also been times when the grievance committeeman would discuss particular grievances with persons in your office in Industrial Relations prior to the filing of a written grievance, haven’t they?
A: Yes. There have been times when that has occurred.
Record, vol. 1, at 159.
The company contends alternatively that Pinkard abused the contractual grievance procedures by filing too many grievances. These grievances were those grievances of which the company kept track because they were submitted in writing and formally processed. We think it illogical for the company to complain on the one hand of appellant’s failure to file written grievances and on the other of appellant’s overuse of the formal grievance procedures. Moreover, the district court specifically found:
The evidence established that the plaintiff did take an active role as committeeman, and filed more grievances than his predecessors. Some were frivolous, many were not. This is insufficient cause, as the arbitrator ruled, to support discharge.
Having considered the evidence, we are finally persuaded by the testimony of Pullman’s Plant Manager for Labor Relations, J. Fred Hull, that neither the union nor the management was entirely clear as to what constituted acceptable or unacceptable grievance resolution. We reach the inescapable conclusion that no one procedure was consistently adhered to. Hull himself admitted that after he “told Mr. Pinkard to follow the grievance procedure,” he also told Pinkard “that certainly I would be glad to talk with him .... ” Hull then testified:
Q: [By counsel for appellant] Now, does Pullman encourage the filing of written grievances as opposed to an attempted disposition of disputes by informal means?
A: Well, I don’t know that I can give you a pinpoint answer .... We have — certainly, we have a lot of grievances that are filed .... I try not to tell people to “file a grievance.” I seldom have the opportunity to make that statement either way.
Record, vol. 3, at 551-52.
When Pinkard’s actions as grievance committeeman are considered in light of this testimony, the trial court’s conclusion that plaintiff abused the contractual grievance procedures cannot be upheld, as it is clearly erroneous. While Pinkard might have employed greater tact in his duties as committeeman, it is clear to this court that plaintiff did not abuse the grievance procedures as they were in practice at the Bessemer, Alabama plant.
Having so held, we are left with the trial court’s alternative holding that plaintiff’s discharge was justifiable because of his insubordination. As the trial court put it, Pinkard’s discharge was justified by the “unprovoked malevolence” which plaintiff *1229displayed toward Dave Mason, and because of “Pinkard’s loud refusal to go to the meeting Mason sought him to attend.” The trial court concluded that Pinkard had more than demonstrated his “disdain for management” by his conduct on February 4, and consequently was properly discharged.
While the evidence revealed mutual antagonism between the parties, the decision in the case must not turn on such subjective factors as “unprovoked malevolence” and “disdain for management.” Instead, the decision must turn on the facts indicating the employer’s basis for the discharge. Was it for “insubordination” as contended by the employer, or was it because of Pin-kard’s efforts to represent the black employees of the plant as a union representative and a black activist? In evaluating plaintiff’s claim of discriminatory treatment for his espousal of black employees’ rights, the court found that “plaintiff’s claim to have been discharged for racial prejudice resulting from these activities was unsupported by anything more than his own accusations.” We find this clearly erroneous. We have reviewed all of the testimony carefully. The evidence, largely un-contradicted, clearly demonstrates that the discharge of Pinkard would never have occurred but for his union and racial activism. As mentioned, other similar incidents have been met by the employer with reprimands, and never with discharge.
The trial court made further reference to judicial proceedings which were entirely distinct from the instant action, stating:
The court takes note of plaintiff’s other involvement in the courts of this district. In Calvin E. Parker, et al. v. Local Union No. 1466, United Steelworkers of America, AFL-CIO; Leonard Lewis; Louis Pinkard; and Arvil Hulsey, Civil Action No. 76-M-1450-S (N.D.Ala., filed March 15, 1979), the plaintiff was held liable in damages for his actions as vice-president of the Local. There, at a time since his discharge, plaintiff was found to have unlawfully interfered with the rights of Pullman employees.
The court’s reference to an independent judicial proceeding, combined with its description of the Mason incident as a “venomous retort by a man whose resentment still showed through at trial,” leads this court to the conclusion that the trial court improperly focused on plaintiff’s antagonism without counterbalancing the defendant’s own antagonism.
This court does not condone Pinkard’s action in calling Mason a liar or question management’s right to punish such behavior. The question we are faced with, however, is whether Pinkard’s discharge was the proper punishment or whether, as appellant contends, his discharge was an overly severe penalty tainted to an impermissible degree by Pinkard's lawful advocacy of minority and union rights. The evidence clearly shows that it was the latter.15
In summary, we reverse the trial court’s judgment pursuant to the standards set out in FRCP 52 because the court was clearly erroneous in finding that the company discharged Pinkard because of his abuse of contractual procedures and because of his insubordination. The oft-stated definitive test is as follows:
A finding is “clearly erroneous” when although there is evidence to support it, the reviewing court on the entire evidence is left with the definite and firm conviction that a mistake has been committed.
*1230United States v. U. S. Gypsum Co., 333 U.S. 364, 395, 68 S.Ct. 525, 542, 92 L.Ed. 746 (1948). The district court’s findings are against the clear weight of the evidence. Credibility of witnesses is not an issue because there is no significant conflict in the evidence. Instead, this court is left with the definite and firm conviction that a mistake has been committed when both of the company’s principal witnesses, Mr. Hudson and Mr. Hull, made it clear that the company did not object to informal resolution of grievance matters, and the evidence reflects that no employee had been discharged for insubordination for conduct committed very similar to that of Pinkard, which conduct occurred on February 4, 1976.
Nothing in the recent opinion of Pullman-Standard v. Swint,-U.S.-, 102 S.Ct. 1781, 72 L.Ed.2d 66 (1982), affects this case. There the Court found that our court had erred in (1) resolving in the first instance a factual dispute which had not been considered by the district court and (2) failing to remand where findings are infirm because of an erroneous view of the law and the record permits two or more resolutions of the factual issue. Hence, we reverse the trial court and remand the case for a determination of damages.
2. District Judge LYNNE’s Dissent
In Swint v. Pullman-Standard, 539 F.2d 77,105 (5th Cir. 1976), the Court held: “Insubordination, the principal reason given for the discharge ... was more than amply justified.” Judge Guin’s finding of ultimate fact with respect to Pinkard’s claim of discriminatory discharge was: “The inevitable conclusion is that plaintiff was in fact insubordinate, that his insubordination was egregious, and that management thereby had a legitimate reason to terminate him. No prima facie showing of discrimination could be found, because no disparity in treatment was established.”
While the court correctly states the controlling clearly erroneous standard of Rule 52(a), F.R.C.P., its conclusion that Pinkard’s discharge was motivated in part by his lawful advocacy of minority rights is the product of the court’s improper independent consideration of the totality of the circumstances found in the record. That is precisely the historical practice of the former Fifth Circuit condemned by the Supreme Court in Pullman-Standard v. Swint, - U.S. -, 102 S.Ct. 1781, 72 L.Ed.2d 66 (1982).
Acknowledging tangentially that independent review of the record reveals that Pinkard was insubordinate, the Court demurs to the severity of the sanction of discharge as though insubordination may easily be quantified. It thereupon proceeds to resolve conflicts in the record evidence, to draw its own inferences and to make credibility choices in concluding that underlying the discharge there must have been a mixed motive and that the lower court’s finding of a legitimate, non-pretextual discharge was clearly erroneous.
Admittedly there is substantial evidence in the record which, if credited, would have supported a finding by the District Court that Pinkard would not have been terminated for insubordination absent his aggressive espousal of the rights of minority employees. However, such a finding was not made. On the contrary, implicit in its finding of ultimate fact is the conclusion that the reason given for his discharge was not pretextual to mask retaliation for his advocacy of minority rights.
In concluding that the District Court’s finding that the company discharged Pin-kard because of his insubordination was clearly erroneous in that it was “against the clear weight of the evidence,” ante at p. 1230, the court oversteps the bounds of appellate authority. Just the other day, in a followup to Swint, supra, the Supreme Court admonished:
By rejecting the District Court’s findings simply because it would have given more weight to [certain evidence] than did the trial court, the Court of Appeals clearly erred. Determining the weight and credibility of the evidence is the special province of the trier of fact.... An Appellate court cannot substitute its interpretation of the evidence for that of the trial court simply because the reviewing court *1231“might give the facts another construction, resolve the ambiguities differently, and find a more sinister cast to actions which the District Court apparently deemed innocent.” United States v. Real Estate Boards, 339 U.S. 485, 495 [70 S.Ct. 711, 717, 94 L.Ed. 1007] (1950).
Inwood Laboratories, Inc. v. Ives Laboratories, Inc., -U.S. -, -, 102 S.Ct. 2182, 2190, 72 L.Ed.2d 66 (1982).
To put the matter bluntly, the Court has substituted its own finding of ultimate fact for that of the District Court by rehearsing subsidiary facts to suit its purpose without a critical examination of the abundant record evidence which undercuts its conclusion.
I would affirm, and therefore I respectfully dissent.
B. Holston’s Claims
The trial court found that Richard Holston was discharged because of his extremely poor work record, and the evidence supports this finding. Between February 21, 1974, when Holston was hired, and July 24, 1975, when Holston was discharged, appellant was continually disciplined by the company because of his poor performance. Four months after he was hired he received a written warning for bad work. Two weeks later he was given a second warning, which, although later rescinded, was followed by a three-day suspension on August 24, 1974. On March 13, 1975, Holston was given a written warning for being absent from his work station during company time. Significantly, appellant filed no grievances for any of these disciplinary actions. Given his extremely unsatisfactory performance, the trial court was correct in concluding that the company was justified in discharging Holston on July 24, 1975, when Holston failed to follow the direct orders of his foreman Franklin Rodriguez.
C. Lofton’s Claims
We also affirm the trial court’s determination that Edward Lofton failed to establish a prima facie showing that his discharge was motivated by racial discrimination or was in retaliation to his claimed unlawful employee practices. Lofton, who passed out handbills advocating a work slowdown during company time, was properly discharged for violation of the contract. Furthermore, we have read Lofton’s record testimony and agree that appellant’s testimony was vague and evasive. The trial court found that “plaintiff Lofton [is] a witness of dubious credibility,” and we agree that Lofton’s insistence that he could not read, in sharp contrast to a successful tenure as shop steward responsible for the filing of numerous grievances, supports the trial court’s determination. Consequently, we affirm the court’s dismissal of Lofton’s claim under 42 U.S.C. § 1981.
D. Sealie’s Claims
Finally, we affirm the trial court’s dismissal of plaintiff Donnie Sealie’s Title VII and § 1981 claims. Donnie Sealie was discharged on January 10, 1975, one year after he was hired, for failure to follow the instructions of his foreman, Ed Hamaker, and for his previous disciplinary record with the company. In December 1974, Sealie had received a written warning for tardiness and for “jumping shifts,” that is, reporting for a different shift from the one assigned. On the day of Sealie’s discharge, plaintiff was operating his welding equipment in such a manner as to throw sparks on two other welders, in contravention of a plant rule. When asked to alter his actions so that the sparks would not continue to fall upon the two men, Sealie adamantly refused. After a conference between appellant and the plant’s labor relations assistant, during which the appellant persisted in his refusal, Sealie was discharged. The trial court held that Sealie’s reliance upon the fact that he was black and his foreman was white was insufficient to establish a prima facie showing of discrimination, and we agree. Sealie’s actions demonstrated an unwillingness to cooperate with management. No racial discrimination was proved; consequently, we affirm.
AFFIRMED IN PART, REVERSED IN PART AND REMANDED.

. In evaluating management’s response to the events of February 4, we note that no Pullman employee previously had been discharged for calling his foreman “a liar.” Although the facts surrounding other name-calling incidents were less extreme than those involved in the instant case, we nevertheless acknowledge that A. L. Hulsey, a white union official, testified that he had heard other employees tell foremen that they were lying “many times.” Hulsey also testified that he had said to his foreman, “Well, Hog Jaw, you are lying there. So and so just told me different.” (Record, vol. 2, at 86.)


. A claim under § 1981 may be based upon retaliatory action taken against an employee for the employee’s lawful advocacy of the rights of racial minorities. See Setser v. No-vack Inv. Co., 638 F.2d 1137 (8th Cir. 1981) (retaliatory action against prospective employee for filing a complaint with the EEOC alleging racial discrimination presents a § 1981 claim); Winston v. Lear Siegler, 558 F.2d 1266 (6th Cir. 1977) (a white party fired for protesting an asserted racially motivated firing of a nonwhite party may sue under § 1981); Caldwell v. National Brewing Co., 443 F.2d 1044 (5th Cir. 1971), cert. denied, 405 U.S. 916, 92 S.Ct. 931, 30 L.Ed.2d 785 (1972) (a plaintiff alleging that he was discharged because he complained about racially discriminatory employment practices may intentionally bypass the EEOC and seek relief under § 1981).